NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                         AUG 21 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

CHRISTOPHER SURICO,                              No. 13-16342

                Plaintiff - Appellant,           D.C. No. 1:11-cv-00762-GSA

  v.
                                                 MEMORANDUM*
TYLER, Sr. Psychologist; et al.,

                Defendants - Appellees.


                     Appeal from the United States District Court
                         for the Eastern District of California
                     Gary S. Austin, Magistrate Judge, Presiding**

                             Submitted August 13, 2014***

Before:         SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       California state prisoner Christopher Surico appeals pro se from the district

court’s judgment dismissing for failure to exhaust administrative remedies his 42



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1983 action alleging that defendants failed to protect him from assault by

another inmate. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Sapp v. Kimbrell, 623 F.3d 813, 821 (9th Cir. 2010). We affirm.

      The district court properly concluded that Surico failed to exhaust his

administrative remedies because Surico did not exhaust prison grievance

procedures concerning his claim or show that exhaustion was effectively

unavailable. See Woodford v. Ngo, 548 U.S. 81, 85, 93-95 (2006) (exhaustion is

mandatory and must be done in a timely manner consistent with prison policies);

cf. Nunez v. Duncan, 591 F.3d 1217, 1224 (9th Cir. 2010) (excusing prisoner’s

failure to exhaust where prisoner is prevented from doing so by a prison official’s

mistake).

      The district court did not abuse its discretion in denying Surico’s motions for

appointment of counsel because Surico failed to demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and explaining the “exceptional circumstances”

requirement).

      The district court did not err in striking Surico’s unauthorized surreply or his

“motion for discovery,” directed to the court.

      AFFIRMED.


                                          2                                     13-16342